Citation Nr: 1618803	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disorder (including malignant neoplasm), claimed as due to asbestos exposure. 


REPRESENTATION

The Veteran is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1964 to November 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a lung disorder.  This case was previously before the Board in June 2014, when the Board remanded the issue on appeal to schedule a Travel Board hearing.  

The Board finds that there has been substantial compliance with the directive of the June 2014 remand.  The Veteran testified before the undersigned Veterans Law Judge at an October 2015 Travel Board hearing at the RO in Indianapolis, Indiana.  The hearing transcript has been associated with the record.  As such, an additional remand to comply with the June 2014 directive is not required.  Stegall v. West, 
11 Vet. App. 268 (1998).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with malignant neoplasm of the lung. 

2.  During service, the Veteran was aboard a ship for 22 days and was in close proximity to asbestos during that occasion in the berthing area of the ship.   

3.  The Veteran's duties during service, including 22 days aboard a ship, are not consistent with duties that come into contact with high quantities of asbestos. 

4.  Symptoms of a lung disorder were not chronic in service; were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested over 40 years after service.    
5.  The currently diagnosed lung disorder was not incurred in and is not etiologically related to service, to include the 22 day in-service proximity to asbestos. 


CONCLUSION OF LAW

A lung disorder, to include malignant neoplasm of the lung, was not incurred in active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In April 2012, a VCAA notice informed the Veteran of the evidence generally needed to a support claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The April 2012 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal.  Further, the issue on appeal was readjudicated in an August 2013 Statement of the Case; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran did not receive a VA examination in conjunction with the claim for service connection for a lung disorder.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Board finds that the duty to assist in this case does not require obtaining a VA examination or opinion.  In this case, there is competent medical evidence of a current disability because the Veteran has been diagnosed with malignant neoplasm of the lung and various private treatment (medical) records reflect that the Veteran receives treatment for this disability.  

As an event, injury, or disease during service, other than the reported in-service 22 day proximity to asbestos pipes, there is no further evidence to indicate in-service injury or disease during service, including symptoms of a lung disorder during service, or for many years after discharge from service.  Specifically, at the October 2015 Board hearing, the Veteran testified to having no symptoms of a lung disorder until he was first diagnosed with a malignant neoplasm in 2011.  As the Veteran has made no assertions or submitted any evidence contending other lung injury or onset of symptoms or diagnosis of a lung disorder during service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See Bardwell v. Shinseki 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As such, the Board need not remand to afford the Veteran a VA examination for a medical nexus opinion in support of the issue of service connection for a lung disorder as there is sufficient competent medical evidence of record to decide the claim, including a currently diagnosed lung disorder, post-service onset approximately 45 years after service separation, and medical opinion evidence of post-service etiology that includes to over 40 years of post-service occupation asbestos exposure.     

Service Connection for a Lung Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability;	 (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with lung cancer (as a malignant neoplasm of the lung), which is a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R.  § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran contends that a diagnosed lung disorder is related to asbestos exposure while on active duty.  Specifically, at the October 2015 Board hearing, the Veteran testified that while aboard a ship for 22 days in 1965 his bunk was approximately six to eight inches away from an improperly insulated steam line, which was covered in asbestos.  In a February 2013 notice of disagreement, the Veteran advanced being exposed to asbestos fibers while on a ship traveling to Korea.  In a September 2013 VA Form 9, the Veteran wrote he was exposed to asbestos for 
22 days while traveling by ship to Korea.  The Veteran does not indicate that he touched or worked with the asbestos-covered pipes, just that he was in close proximity to them during the 22 day transit by ship to Korea.    

Initially, the Board finds that the Veteran is currently diagnosed with malignant neoplasm of the lung.  A July 2011 private examiner specifically diagnosed malignant neoplasm of the lung.   

Service personnel records reflect service in artillery, assignment to the 
USS Mitchell in March 1965, and that the Veteran was stationed in Korea from April 1965 to March 1966.  See DD Form 214.  For these reasons, the Board recognizes the Veteran was aboard a ship for 22 days and was in close proximity to asbestos-covered pipes in the berthing area of the ship.  This limited 22 day period and proximity to asbestos did not involve the Veteran touching the asbestos or working with it.  The Board finds that the asbestos exposure for 22 days during service to be minimal because the Veteran did not have occupational duties consistent with high incidents of asbestos exposure, including mining, milling, insulation work, carpentry, construction, or manufacturing.  38 U.S.C.A. § 1154(a) (West 2014).  The evidence does not show that the Veteran worked with the asbestos as part of his duties while being transported by ship to Korea.  For these reasons, the Board finds the Veteran's duties during service, including for even the limited 22 days aboard a ship, are not consistent with duties that come into contact with high quantities of asbestos.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed lung disorder had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any injury or disease of either lung in service.  Symptoms of a lung disorder were not chronic in service and were not continuous since service separation, did not manifest to a compensable degree within one year of service separation to meet the criteria for presumptive service connection.  Symptoms of lung disorder were initially manifested decades after service.  

The weight of the evidence is against a finding that symptoms of a lung disorder (malignant neoplasm) were "chronic" in service.  While the Veteran has contended that the service treatment and personnel records were lost in the 1973 fire at the National Personnel Records Center (NPRC) (see October 2015 Board hearing transcript), the service treatment and personnel records are of record and appear complete.  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to a lung disorder.  During service the Veteran the Veteran complained of or was treated for multiple symptoms, including right ear pain/ruptured ear drum, throat pain, venereal wart, gonococcal urethritis, and a fever.  At service separation report of medical history on 1966, the Veteran reported a history of other symptoms that included mumps, ear, nose, or throat trouble, hay fever, and cramps in legs, but did not report a lung or breathing problem; he specifically denied symptoms of shortness of breath, pressure in the chest, and chronic cough.  The service separation examination in September 1966 showed lungs were clinically normal, including a normal chest x-ray.

As the service treatment records appear complete, and a lung disorder would have ordinarily been recorded during service, complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are, therefore, of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Further, at the October 2015 Board hearing, the Veteran denied that symptoms of a lung disorder had their onset during service.  As such, the Board finds that symptoms of a lung disorder were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a lung disorder have not been continuous since service separation in November 1966.  As noted above, the Veteran denied asthma, shortness of breath, pain or pressure in chest or lung disorder symptoms in the September 1966 report of medical history.  A post-service private treatment note from July 2011 reflects that the Veteran had recently been diagnosed with lung cancer, indicating that the Veteran was not diagnosed with a lung disorder until approximately 45 years after service separation.  The Veteran has also not asserted that lung disorder symptoms first manifested soon after service separation in November 1966.  Instead, at the October 2015 Board hearing, the Veteran testified that symptoms of a lung disorder began in 2011, which is more than 45 years after service.  For these reasons, the Board finds that the symptoms of a lung disorder were not continuous after service separation. 

The evidence shows that the Veteran's lung disorder did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of lung cancer was more than 45 years after service separation.  As such, the criteria for presumptive service connection under 38 C.F.R. § 3.309(a) are not met. 
 
Regarding the theory of direct service connection, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed lung disorder had its onset in service or is otherwise causally or etiologically related to service.  The competent lay evidence of record reflects the Veteran has also attributed the lung disorder to post-service occupational asbestos exposure, which the Board finds to be highly probative.  At the October 2015 Board hearing, the Veteran testified that the lung cancer is related to post-service occupational asbestos exposure, including work as a pipe fitter for approximately 45 years.  The Veteran testified as to receiving compensation from a lawsuit for post-service occupational asbestos exposure.  See October 2015 Board hearing transcript.  While the Veteran had 22 days of in-service proximity to asbestos, though not actually touching or working with the asbestos, the in-service period of 22 days is by all measures insignificant when compared to the over 40 years of post-service occupational exposure to asbestos, for which the Veteran believes is the cause of asbestosis, as indicated by his legal claim for and acceptance of compensation that post-service work-related asbestos exposure was the cause of the current lung disorder.  For these reasons, the Veteran's currently diagnosed lung disorder, which did not manifest until approximately 45 years after and has been attributed by the Veteran to post-service occupational exposure, is not attributable to the 22 days of asbestos exposure in service.    

While the Veteran has contended that the currently diagnosed lung disorder was caused by asbestos exposure during a 22 day trip aboard a ship in 1945, the Board does not find under the facts of this case, which include no chronic or continuous symptoms and a 40 year post-service asbestos exposure history, that the Veteran is competent to provide evidence of an etiological nexus between in-service asbestos and lung cancer, or any other lung disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a 

competent nexus opinion about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (lay persons not competent to diagnose cancer). While the Veteran is competent to relate symptoms of a lung disorder experienced at any time, he is not competent to opine on whether there is a link between the 
current lung cancer and active service, including to the very limited 22 day proximity to asbestos, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training that the Veteran is not shown to possess, including differentiating between 22 days of in-service asbestos exposure and with no symptoms over 40 years of post-service occupational asbestos exposure before onset of symptoms and diagnosis.   

The Veteran submitted an advertisement from a law firm entitled "Tiny Asbestos Fibers Cause Mesothelioma," which conveys that symptoms of a lung disorder may not manifest for 20 to 40 years; however, as an advertisement aimed at client solicitation, the this advertisement if not a medical article so does not have any tendency to convey a nexus between the Veteran's 22 days of proximity to asbestos or to relate the Veteran's current to lung disorder to service.  The information listed for solicitation purposes is far outweighed by more specific evidence pertaining to this Veteran, including no in-service complaints, treatment, or symptoms of a lung disorder, as well as a self-reported history of the onset of symptoms some 45 years post-service attributed to post-service occupational exposure.  To the extent that the advertisement would have any tendency to relate lung disorder to asbestos exposure, it would actually weigh against the claim because the advertisement suggests that mesothelioma is due to asbestos exposure that, in this case, was overwhelmingly post-service asbestos exposure (40 years of work-related asbestos exposure as a pipe fitter versus 22 days of asbestos proximity in service shows about a .001 or 1/10 of one % chance of relationship to service).  The probability of in-service asbestos proximity being the cause of the current lung disorder is further diminished by the fact that in service the Veteran did not touch or work with the asbestos on the pipes, but was only in close proximity to the asbestos-covered pipes, whereas the 40 years of post-service work as a pipe fitter would involve actual contact with asbestos-covered pipes. 


For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the issue of service connection for a lung disorder; therefore, service connection for a lung disorder is not warranted.  The 
preponderance of the evidence is against all the theories of the claim (direct, presumptive); therefore the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lung disorder (including malignant neoplasm), claimed as due to asbestos exposure, is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


